

EXHIBIT 10.30
GILEAD SCIENCES, INC.
SEVERANCE PLAN
AND
SUMMARY PLAN DESCRIPTION
(As Amended and Restated Effective May 5, 2020)
I.INTRODUCTION
The Gilead Sciences, Inc. Severance Plan (the “Plan”) was originally adopted by
the Company effective January 29, 2003, and was subsequently amended and
restated on May 9, 2006, May 8, 2007, in February, May and December 2008, in
December 2009, in January 2010, in January 2012, in March 2016, in July 2019,
and most recently in May 2020. This Plan and Summary Plan Description as so
amended and restated replaces all severance or similar plans or programs of the
Company previously in effect (including, for the avoidance of doubt, the Gilead
Sciences International Severance Plan). Except as expressly set forth in a
written agreement between an Eligible Employee and the Company, the Company
currently maintains no severance or similar plan, program, policy or arrangement
other than this Plan.
The purpose of the Plan is to provide a Severance Pay Benefit to certain
Eligible Employees whose employment with the Company terminates under certain
prescribed circumstances. Eligible Employees who previously participated in the
Gilead Sciences International Severance Plan are eligible to participate in the
Plan, as well as other Eligible Employees who are not remunerated through
payroll in the United States. The program of benefits for Eligible Employees who
previously participated in the Gilead Sciences International Severance Plan
and/or who are otherwise not remunerated through payroll in the United States
shall be referred to herein as the “International Program.”
The Company is the Plan Administrator for purposes of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) (other than with respect to
the International Program). For the avoidance of doubt, the International
Program is not subject to ERISA. For Participants who are U.S. taxpayers, the
Plan is intended to comply with the requirements of Section 409A of the Code.
Capitalized terms used in this Plan shall have the meaning set forth in Section
XVIII.
II.COMMENCEMENT OF PARTICIPATION
An Eligible Employee shall commence participation in the Plan upon the later of
(i) January 29, 2003 or (ii) his or her date of hire.
III.TERMINATION OF PARTICIPATION
A Participant’s participation in the Plan shall terminate upon the occurrence of
the earliest of the following:
(a)The Participant’s employment terminates without meeting the requirements of
Section IV(a)(i)(1).
(b)The Participant’s employment terminates with a provision of Section IV(a)(ii)
being applicable.
(c)The Participant fails to meet the requirements of Section IV(a)(i)(2).
(d)The Participant has received a complete distribution of his or her Severance
Pay Benefit.
        1

--------------------------------------------------------------------------------



(e)The Participant ceases to be an Eligible Employee (other than by reason of
termination of his or her employment with the Company).
(f)The Plan terminates.
IV.SEVERANCE PAY BENEFIT
(a)Eligibility for Severance Pay Benefit.
(i)Subject to Section IV(a)(ii), a Participant shall be eligible for a Severance
Pay Benefit only if the Participant meets the requirements of Section
IV(a)(i)(1) and Section IV(a)(i)(2).
(1)The Participant incurs a Separation from Service as a result of: (A) a
termination of his or her Employee status by the Company without Cause; (B) a
resignation of his or her Employee status as a result of a transfer, without
consent, to a new work location that is more than 50 miles from his or her
previous work location; or (C) in the case of a Participant whose Severance Pay
Benefit is determined with reference to Appendix A, B or C, a Constructive
Termination (as defined in Section 11(d) of the 2004 Equity Incentive Plan) in
conjunction with a Change in Control and within the Change in Control Period
specified in Appendix A, B or C, as applicable.
(2)The Participant (i) executes and delivers to the Company the Release within
the time frame prescribed by the Company therein, and the period (if any such
period is prescribed by the Company in the Release) for revoking the execution
of the Release under applicable law, expires without the Participant’s
revocation of such Release, and (ii) fulfills any required prerequisites for the
Release to be enforceable (such as, by way of example, obtaining any
governmental or third-party ratification or approval of such Release). A
Participant’s failure to comply on a timely basis with such Release requirement
shall render such individual ineligible to receive any Separation Pay Benefit
under the Plan.
The business decisions that may result in a Participant qualifying for a
Severance Pay Benefit are decisions to be made by the Company in its sole
discretion. In making these decisions, similarly situated organizations,
locations, functions, classifications, and/or Participants need not be treated
in the same manner. Each Participant who is remunerated through payroll in the
United States remains an employee at will, and the date selected by the Company
to terminate the Participant’s Employee status is within its sole discretion.
(ii)Notwithstanding Section IV(a)(i), a Participant shall be disqualified from
receiving a Severance Pay Benefit upon the occurrence of any of the following:
(1)The Participant voluntarily terminates Employee status for any reason prior
to the termination date set by the Company;
(2)The Participant’s Employee status is terminated by death or for Cause;
(3)The Participant terminates Employee status in order to accept employment with
an organization that is wholly or partly owned (directly or indirectly) by the
Company or an Affiliate;
(4)The Participant accepts any job with a Buyer or Outsourcing Supplier;
        2

--------------------------------------------------------------------------------



(5)The Participant is offered full-time employment with a Buyer or Outsourcing
Supplier at a new work location 50 miles or less from his or her previous work
location with the Company and taking such position would not result in a
reduction in his or her Regular Earnings;
(6)Except in the case of a Severance Pay Benefit payable in connection with a
Change in Control, the Participant received a severance benefit in connection
with an acquisition effected by the Company within 24 months prior to his or her
Separation from Service; or
Under no circumstances shall a Participant be eligible for a Severance Pay
Benefit under the Plan if he or she terminates Employee status for the purpose
of accepting employment with the entity that effectuates a Change in Control, or
any of its subsidiaries or affiliates. In addition, except as expressly provided
otherwise in Section IV(a)(i)(1), for the avoidance of doubt, no Participant
shall be eligible for a Severance Pay Benefit under the Plan if he or she
terminates his or her own Employee status, including for good reason or as a
result of any alleged or actual constructive termination.
(b)Amount of Severance Pay Benefit.
(i)Subject to Section IV(b)(ii), the Severance Pay Benefit payable to a
Participant shall be as set forth in the applicable Appendix for that
Participant based on his or her position:
Appendix A – The Executive Chairman (if any) and the Chief Executive Officer.
Appendix B - Executive Vice Presidents, Senior Vice Presidents and any other
executive officers of the Company not covered by Appendix A.
Appendix C - Vice Presidents and Kite Vice Presidents.
Appendix D - All Eligible Employees not covered by Appendix A, B, or C.
(ii)Notwithstanding Section IV(b)(i), the total Severance Pay Benefit otherwise
payable to a Participant under the Plan shall be subject to reduction (but not
below zero) as follows:
1.If a Participant is reemployed by the Company or an Affiliate within the
number of weeks after his or her Separation from Service that is equal to the
number of weeks taken into consideration in calculating the Regular Earnings
component of his or her Severance Pay Benefit, the total Severance Pay Benefit
payable to such Participant shall be reduced to the dollar amount that the
Participant’s Regular Earnings would have been for the period from the date of
termination to the date of reemployment. In all cases, the reduced benefit will
be based on the Participant’s Regular Earnings originally used to calculate such
Participant’s Severance Pay Benefit under the Plan. A Participant will be
considered “reemployed” under the Plan for purposes of the foregoing repayment
provision if he or she is rehired as an Employee or if he or she is retained at
a Company facility as or through a contractor as a full-time equivalent for more
than 45 work days.
2.If a Participant is employed by a Buyer or Outsourcing Vendor within the
number of weeks after his or her Separation from Service that is equal to the
number of weeks taken into consideration in calculating the Regular Earnings
component of his or her Severance Pay Benefit, the total Severance Pay Benefit
payable to such Participant shall be reduced to the dollar amount that the
Participant’s Regular Earnings would have been for the period from the date of
termination to the date of employment with the Buyer or
        3

--------------------------------------------------------------------------------



Outsourcing Vendor. This Section IV(b)(ii)(2) may be waived in writing by the
Company in its sole discretion.
3.The Severance Pay Benefit shall be reduced (i) for Participants in the
International Program, by the dollar amount of any payments made during the
period following notice of termination, any payments in lieu of such notice, and
termination indemnities, and (ii) for all Participants, by the dollar amount of
any severance pay or other similar benefits payable under any other individual
agreement, plan or policy of the Company or an Affiliate or otherwise required
under applicable law or collective or labor agreement (other than unemployment
compensation under applicable law), including, but not limited to, any benefit
enhancement program adopted as part of a pension plan and any amounts payable
pursuant to the Worker Adjustment and Retraining Notification Act (“WARN”) or
any other similar federal, state or local statute, but for any Participant who
is a U.S. taxpayer, only to the extent the time and form of such alternative
payments do not otherwise result in an impermissible acceleration or deferral
under Code Section 409A of the Severance Pay Benefit payable under this Plan.
4.The Severance Pay Benefit shall be reduced by the amount of any indebtedness
owed to the Company, but for any Participant who is a U.S. taxpayer, only to the
extent such offset would not otherwise contravene any applicable limitations of
Code Section 409A.
(iii)Withholding.
The Company (or other applicable member of the Employer Group) shall withhold
from any Severance Pay Benefit all national, federal, state and local income or
other taxes, national insurance contributions or similar amounts required to be
withheld therefrom and any other required payroll deductions.
(c)Repayment of the Severance Pay Benefit.
If the Participant has received payment under the Plan in excess of the
Severance Pay Benefit, as reduced in accordance with Section IV(b)(ii), the
Participant (1) shall promptly return any excess to the Company upon request (to
the fullest extent permitted by applicable law), and (2) must agree as a
condition of any reemployment that such excess will be repaid to the Company
within sixty (60) days after the date his or her reemployment commences.
V.TIME AND FORM OF SEVERANCE PAY BENEFIT
(a)The Severance Pay Benefit (other than the Lump Sum Health Care Payment, the
CIC Pro Rata Bonus and the Pro Rata Bonus, in each case if applicable) for each
Participant, other than a Participant whose Severance Pay Benefit is determined
pursuant to Appendix D, shall be paid in equal periodic installments over the
total number of weeks taken into account in calculating the Regular Earnings
component of the Severance Pay Benefit to which such Participant is entitled.
Except as set forth below, such installments shall be payable over the
applicable period on the regularly scheduled pay dates in effect for the
Company’s salaried employees, beginning with the first such pay date within the
sixty (60)-day period measured from the date of his or her Separation from
Service on which the Release delivered by the Participant in accordance with
Section IV(a)(i)(2) is effective following the expiration of any applicable
review and revocation periods and the fulfillment of any required perquisites
for the Release to be enforceable, but in no event shall the first such
installment be paid later than the last day of such sixty (60)-day period,
provided (i) such Release has been delivered to the Company within the required
time period following the Participant’s Separation from Service, as set forth in
Section IV, (ii) such Release has not been revoked and any requirements for such
Release to be enforceable have been fulfilled, and (iii) should such sixty
(60)day period measured from the date of the Participant’s
        4

--------------------------------------------------------------------------------



Separation from Service extend over two calendar years, then the first such
installment of the Severance Pay Benefit shall be paid during the portion of
that sixty (60)-day period that occurs in the second calendar year.
The Company shall pay the Lump Sum Health Care Payment to the Participant on the
first regularly scheduled pay date for the Participant’s former job and location
that occurs within the sixty (60)day period measured from the date of his or
her Separation from Service on which the Release delivered by the Participant in
accordance with Section IV(a)(i)(2) of the Plan is effective following the
expiration of any applicable review and revocation periods and the fulfillment
of any required prerequisites for the Release to be enforceable, but in no event
shall such payment be made later than the last day of such sixty (60)-day
period, provided (i) such Release has been delivered to the Company within the
required time period following the Participant’s Separation from Service, as set
forth in Section IV, (ii) such Release has not been revoked and any requirements
for such Release to be enforceable have been fulfilled and (iii) should such
sixty (60)-day period measured from the date of the Participant’s Separation
from Service extend over two calendar years, then the Lump Sum Health Care
Payment shall be made during the portion of that sixty (60)-day period that
occurs in the second calendar year. It shall be the sole responsibility of the
Participant and his or her spouse and eligible dependents to obtain actual COBRA
coverage under the Company’s group health care plan.
The Company shall pay the CIC Pro Rata Bonus to the Participant as soon as
administratively practicable after the Separation from Service and in all events
within thirty (30) days thereafter. The Pro Rata Bonus shall be payable at the
time set forth in the applicable Appendix.
(b)For purposes of Section 409A of the Code (if applicable), the Severance Pay
Benefit shall be deemed to be a series of separate payments, with each
installment of the Severance Pay Benefit to be treated as a separate payment.
(c)The Severance Pay Benefit for each Participant whose Severance Pay Benefit is
determined pursuant to Appendix D shall be paid in a lump sum on the first
regularly scheduled pay date for the Participant’s former job and location that
occurs within the sixty (60)day period measured from the date of his or her
Separation from Service on which the Release delivered by the Participant in
accordance with Section IV(a)(i)(2) is effective following the expiration of any
applicable review and revocation periods and the fulfillment of any required
perquisites for the Release to be enforceable, but in no event shall such lump
sum payment be made later than the last day of such sixty (60)-day period,
provided (i) such Release has been delivered to the Company within the required
time period following the Participant’s Separation from Service, as set forth in
Section IV, (ii) such Release has not been revoked and any requirements for such
Release to be enforceable have been fulfilled, and (iii) should such sixty
(60)day period measured from the date of the Participant’s Separation from
Service extend over two calendar years, then such lump sum payment shall be made
during the portion of that sixty (60)day period that occurs in the second
calendar year.
(d)Notwithstanding any provision to the contrary in this Section V or any other
Section of the Plan, other than Section V(e) and (f) below, no Severance Pay
Benefit (or component thereof) that is deemed to constitute “nonqualified
deferred compensation” within the meaning of and subject to Section 409A of the
Code shall be paid with respect to a Participant who is a U.S. taxpayer until
the earlier of (i) the first day of the seventh (7th) month following the date
of such Participant’s Separation from Service or (ii) the date of his or her
death, if the Participant is deemed at the time of such Separation from Service
to be a Specified Employee and such delayed commencement is otherwise required
in order to avoid a prohibited distribution under Code Section 409A(a)(2). Upon
the expiration of the applicable deferral period, all payments deferred pursuant
to this Section V(d), whether they were otherwise payable in installments or a
lump sum, shall be paid in a lump sum to the Participant, and any remaining
Severance
        5

--------------------------------------------------------------------------------



Pay Benefit shall be paid in accordance with the schedule described in Section
V(a) above or in a lump sum to the extent such Severance Pay Benefit is to be
paid pursuant to Section V(c) above.
(e)Notwithstanding Section V(d), should a Participant who is a U.S. taxpayer and
a Specified Employee at the time of his or her Separation from Service become
entitled to a Severance Pay Benefit prior to the occurrence of a Change in
Control, then the portion of that Severance Pay Benefit that does not exceed the
dollar limit described below and is otherwise scheduled to be paid no later than
the last day of the second calendar year following the calendar year in which
his or her Separation from Service occurs will not be subject to any deferred
commencement date under Section V(d) and shall be paid to such Participant as it
becomes due under Section V(a), to the extent that such portion qualifies as an
involuntary separation pay plan in accordance with the requirements set forth in
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations. For purposes of this
Section V(e), the applicable dollar limitation will be equal to two (2) times
the lesser of (A) the Participant’s annualized compensation (based on his or her
annual rate of pay for the taxable year preceding the taxable year of his or her
Separation from Service, adjusted to reflect any increase during that taxable
year which was expected to continue indefinitely had such Separation from
Service not occurred) or (B) the compensation limit under Section 401(a)(17) of
the Code as in effect in the year of the Separation from Service. To the extent
the portion of the Severance Pay Benefit to which such Participant would
otherwise be entitled under Section V(a) during the deferral period under
Section V(d) exceeds the foregoing dollar limitation, such excess shall be paid
in a lump sum upon the expiration of that deferral period, in accordance with
the payment delay provisions of Section V(d), and the remainder of the Severance
Pay Benefit (if any) shall be paid in accordance with the schedule described in
Section V(a). In no event, however, shall this Section V(e) be applicable to any
Severance Pay Benefit (or any portion thereof) which does not qualify as an
involuntary separation pay plan under Section 1.409A-(b)(9)(iii) of the Treasury
Regulations.
(f)Notwithstanding any other provision of the Plan to the contrary, no
distribution shall be made from the Plan to any U.S. taxpayers that would
constitute an impermissible acceleration of payment as defined in Section
409A(3) of the Code and the Treasury Regulations thereunder.
(g)No interest shall be paid on a Severance Pay Benefit required to be deferred
in accordance with the foregoing.
VI.DEATH OF A PARTICIPANT
If a Participant dies after qualifying for a Severance Pay Benefit but before
such benefit is completely paid, the balance of the Severance Pay Benefit shall
be paid in a lump sum to the Participant’s Beneficiary not later than the later
of (i) December 31 of the year in which the Participant’s death occurred or (ii)
the fifteenth (15th) day of the third (3rd) calendar month following the date of
the Participant’s death.
VII.AMENDMENT AND TERMINATION
(a)General Rule.
Although the Company expects to continue the Plan indefinitely, inasmuch as
future conditions cannot be foreseen, (subject to Sections VII(b) and (c)) the
Company reserves the right to amend or terminate the Plan at any time by action
of its Board of Directors or by action of a committee or individual(s) acting
pursuant to a valid delegation of authority of the Board of Directors. However,
no amendment or termination shall adversely affect the right of a Participant
who incurs a Separation from Service prior to the date of such amendment or
termination to:
        6

--------------------------------------------------------------------------------



(i)receive the unpaid balance of any Severance Pay Benefit that has become
payable in accordance with the foregoing provisions of the Plan, with such
balance to be paid in accordance with the provisions of the Plan in effect
immediately prior to such amendment or termination; or
(ii)qualify for a Severance Pay Benefit upon the timely execution and delivery
of the requisite Release after the date of such amendment or termination.
(b)Restrictions on Amendments.
Notwithstanding Section VII(a) of the Plan, and except to the extent required to
comply with applicable law, no termination of the Plan and no amendment
described below shall be effective if adopted within six months before or at any
time after the public announcement of an event or proposed transaction which
would constitute a Change in Control (as such term is defined prior to such
amendment); provided, however, that such an amendment or termination of the Plan
may be effected, even if adopted after such a public announcement, if (a) the
amendment or termination is adopted after any plans have been abandoned to cause
the event or effect the transaction which, if effected, would have constituted
the Change in Control, and the event which would have constituted the Change in
Control has not occurred, and (b) within a period of six months after such
adoption, no other event constituting a Change in Control has occurred, and no
public announcement of a proposed transaction which would constitute a Change in
Control has been made, unless thereafter any plans to effect the Change in
Control have been abandoned and the event which would have constituted the
Change in Control has not occurred.
The amendments prohibited by this Section VII(b) include any amendment which is
executed (or would otherwise become effective) at the request of a third party
who effectuates a Change in Control or any amendment which, if adopted and given
effect would:
(i)For any individual who is an Eligible Employee as of the Change in Control,
deprive such individual of coverage under the Plan as in effect at the time of
such amendment;
(ii)Limit eligibility for or reduce the amount of any Severance Pay Benefit; or
(iii)Amend Section VII, IX, or the definitions of the terms “Change in Control”
or “Successors and Assigns” in Section XVIII of the Plan.
No person shall take any action that would directly or indirectly have the same
effect as any of the prohibited amendments or termination described in this
Section VII(b).
(c)No Change in Payment Schedule.
Under no circumstances shall any amendment or termination of the Plan affect or
modify the payment schedule in effect for a Severance Pay Benefit of a
Participant who is a U.S. taxpayer in a manner which would otherwise result in
an impermissible acceleration or deferral of that payment schedule under Code
Section 409A.
(d)Amendments to Comply with Section 409A of the Code.
Notwithstanding any provision of Section VII to the contrary, the Company
reserves the right, to the extent the Company deems necessary or advisable in
its sole discretion, to unilaterally amend or modify this Plan as may be
necessary to ensure the Severance Pay Benefits provided under this Plan are made
in a manner that qualifies for exemption from, or otherwise complies with,
Section 409A of the Code; provided, however, that the Company makes no
representation that the Severance Pay Benefit provided under this Plan will be
exempt from or comply with Section 409A of the Code and makes no
        7

--------------------------------------------------------------------------------



undertaking to preclude Section 409A of the Code from applying to the Severance
Pay Benefits provided under this Plan or to indemnify any participant from any
taxes or penalties imposed under Section 409A.
To the extent there is any ambiguity as to whether any provision of this Plan
would otherwise contravene one or more requirements or limitations of Code
Section 409A applicable to the Plan, such provision shall be interpreted and
applied in a manner that does not result in a violation of the applicable
requirements or limitations of Code Section 409A and the Treasury Regulations
thereunder.
VIII.NON-ALIENATION OF BENEFITS
To the full extent permitted by law and except as expressly provided in the
Plan, no Severance Pay Benefit shall be subject to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, or charge, and any attempt to
do so shall be void.
IX.SUCCESSORS AND ASSIGNS
The Plan shall be binding upon the Company, its Successors and Assigns.
Notwithstanding that the Plan may be binding upon such Successors and Assigns by
operation of law, the Company shall require any Successor or Assign to expressly
assume and agree to be bound by the Plan in the same manner and to the same
extent that the Company would be if no succession or assignment had taken place.
X.LEGAL CONSTRUCTION
All provisions of this Plan other than the International Program are governed by
and shall be construed in accordance with the Code and ERISA and, to the extent
not preempted by ERISA, with the laws of the State of California. The
International Program is governed by and shall be construed in accordance with
the applicable jurisdiction in which the Eligible Employee’s remuneration is
processed through payroll.
XI.ADMINISTRATION AND OPERATION OF THE PLAN
For the avoidance of doubt, this Article XI of the Plan shall not apply to the
International Program.
(a)Plan Sponsor and Plan Administrator.
The Company is the “Plan Sponsor” and the “Plan Administrator” of the Plan as
such terms are used in ERISA.
(b)Administrative Power and Responsibility.
The Company in its capacity as Plan Administrator of the Plan is the named
fiduciary that has the authority to control and manage the operation and
administration of the Plan. The Company shall make such rules, regulations,
interpretations, and computations and shall take such other action to administer
the Plan as it may deem appropriate. The Company shall have the sole discretion
to interpret the provisions of the Plan and to determine eligibility for
benefits pursuant to the objective criteria set forth in the Plan. In
administering the Plan, the Company shall at all times discharge its duties with
respect to the Plan in accordance with the standards set forth in section
404(a)(l) of ERISA. The Company may engage the services of such persons or
organizations to render advice or perform services with respect to its
responsibilities under the Plan as it shall determine to be necessary or
appropriate. Such persons or organizations may include (without limitation)
actuaries, attorneys, accountants and consultants.
(c)Review Panel.
        8

--------------------------------------------------------------------------------



Upon receipt of a request for review, the Company shall appoint a Review Panel
that shall consist of three or more individuals. The Review Panel shall be the
named fiduciary that shall have authority to act with respect to appeals from
any denial of benefits under the Plan.
(d)Service in More Than One Fiduciary Capacity.
Any person or group of persons may serve in more than one fiduciary capacity
with respect to the Plan.
(e)Performance of Responsibilities.
The responsibilities of the Company under the Plan shall be carried out on its
behalf by its officers, employees, and agents. The Company may delegate any of
its fiduciary responsibilities under the Plan to another person or persons
pursuant to a written instrument that specifies the fiduciary responsibilities
so delegated to each such person.
(f)Employee Communications and Other Plan Activities.
In communications with its employees and in any other activities relating to the
Plan, the Company shall comply with the rules, regulations, interpretations,
computations, and instructions that were issued to administer the Plan. With
respect to matters relating to the Plan, directors, officers, and employees of
the Company shall act on behalf or in the name of the Company in their capacity
as directors, officers, and employees and not as individual fiduciaries.
XII.CLAIMS, INQUIRIES AND APPEALS
For the avoidance of doubt, this Article XII of the Plan shall not apply to the
International Program.
(a)Claims for Benefits and Inquiries.
All claims for benefits and all inquiries concerning the Plan or present or
future rights to benefits under the Plan, shall be submitted to the Plan
Administrator in writing and addressed as follows: “Gilead Sciences, Inc., Plan
Administrator under the Gilead Sciences, Inc. Severance Plan, 333 Lakeside
Drive, Foster City, CA 94404 ” or such other location as communicated to the
Participant. A claim for benefits shall be signed by the Participant, or if a
Participant is deceased, by such Participant’s spouse or registered domestic
partner, designated beneficiary or estate, as the case may be.
(b)Denials of Claims.
In the event that any claim for benefits is denied, in whole or in part, the
Plan Administrator shall notify the claimant in writing of such denial and of
the right to a review thereof. Such written notice shall set forth in a manner
calculated to be understood by the claimant, specific reasons for such denial,
specific references to the Plan provision on which such denial is based, a
description of any information or material necessary to perfect the claim, an
explanation of why such material is necessary, an explanation of the Plan’s
review procedure which includes information on how to appeal the denial and a
statement regarding the claimant’s right to bring a civil action under ERISA
section 502(a) following an adverse benefit determination on review. Such
written notice shall be given to the claimant within 90 days after the Plan
Administrator receives the claim, unless special circumstances require an
extension of time of up to an additional 90 days for processing the claim. If
such an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial 90-day period. This notice of extension shall indicate the special
circumstances requiring the extension of time and the date by which the Plan
Administrator expects to render its decision on the claim for benefits. The
claimant shall be permitted to appeal such denial in accordance with the Review
Procedure set forth below.
        9

--------------------------------------------------------------------------------



(c)Review Panel.
The Plan Administrator shall appoint a “Review Panel,” consisting of three or
more individuals who may (but need not) be employees of the Company. The Review
Panel shall be the named fiduciary that has the authority to act with respect to
any appeal from a denial of benefits.
(d)Requests for a Review.
Any person whose claim for benefits is denied in whole or in part, or such
person’s duly authorized representative, may appeal from such denial by
submitting a request for a review of the claim to the Review Panel within 60
days after receiving written notice of such denial from the Plan Administrator.
A request for review shall be in writing and shall be addressed as follows:
“Review Panel under the Gilead Sciences, Inc. Severance Plan, 333 Lakeside
Drive, Foster City, CA 94404” or such other location as communicated to the
Participant. A request for review shall set forth all of the grounds on which it
is based, all facts in support of the request and any other matters that the
claimant deems pertinent. As part of the review procedure, the claimant or the
claimant’s duly authorized representative may submit written comments,
documents, records and other information related to the claim. The Review Panel
will consider all comments, documents, records and other information submitted
by the claimant or the claimant’s duly authorized representative relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination. The claimant will be provided, upon request
and free of charge, reasonable access to and copies of all documents, records or
other information (all of which must not be privileged) relevant to the benefit
claim. The Review Panel may require the claimant to submit such additional
facts, documents or other material as it may deem necessary or appropriate in
making its review.
(e)Decision on Review.
The Review Panel shall act on each request for review and notify the claimant
within 60 days after receipt thereof unless special circumstances require an
extension of time, up to an additional 60 days, for processing the request. If
such an extension for review is required, written notice of the extension shall
be furnished to the claimant within the initial 60-day period. The Review Panel
shall give prompt, written notice of its decision to the claimant and to the
Plan Administrator. In the event that the Review Panel confirms the denial of
the claim for benefits, in whole or in part, such notice shall set forth, in a
manner calculated to be understood by the claimant, the specific reasons for
such denial, specific references to the Plan provisions on which the decision is
based, a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records and
other information relevant to the benefit claim, a statement describing any
voluntary appeal procedures offered by the Plan and the claimant’s right to
obtain information about such procedures, and a statement informing the claimant
of his or her right to bring a civil action under ERISA section 502(a). Any
decision on appeal shall be final, conclusive, and binding on all parties. It is
the intent that the standard of review to be applied to any challenge by a
claimant to a denial of benefits on final appeal under these procedures shall be
an arbitrary and capricious standard and not a de novo review.
(f)Rules and Procedures.
The Review Panel shall establish such rules and procedures, consistent with the
Plan and with ERISA, as it may deem necessary or appropriate in carrying out its
responsibilities under this Section XII. The Review Panel may require a claimant
who wishes to submit additional information in connection with an appeal from
the denial of benefits to do so at the claimant’s own expense.
(g)Exhaustion of Remedies.
        10

--------------------------------------------------------------------------------



No legal action for benefits under the Plan shall be brought unless and until
the claimant:
(i)has submitted a written claim for benefits in accordance with Section XII(a);
(ii)has been notified by the Plan Administrator that the claim is denied;
(iii)has filed a written request for a review of the claim in accordance with
Section XII(d); and
(iv)has been notified in writing that the Review Panel has affirmed the denial
of the claim.
A claimant must initiate any such legal action for benefits within 12 months
following the date of a final denial of a claim under the Plan. Any legal action
brought after such 12-month period will be time barred and cannot be brought in
any forum. Any legal action in connection with the Plan may only be brought in
the United States District Court for the Northern District of California.
XIII.BASIS OF PAYMENTS TO AND FROM PLAN
All Severance Pay Benefits under the Plan shall be paid by the Company. The Plan
shall be unfunded and benefits hereunder shall be paid only from the general
assets of the Company.
XIV.OTHER PLAN INFORMATION
For the avoidance of doubt, this Article XIV of the Plan shall not apply to the
International Program.
(a)Plan Identification Numbers.
The Employer Identification Number (EIN) assigned to the Plan Sponsor (Gilead
Sciences, Inc.) by the Internal Revenue Service is 94-3047598. The Plan Number
assigned to the Plan by the Plan Sponsor pursuant to instructions of the
Internal Revenue Service is 508.
(b)Ending Date of the Plan’s Fiscal Year.
The date of the end of the year for the purpose of maintaining the Plan’s fiscal
records is December 31.
(c)Agent for the Service of Legal Process.
The agent for the service of legal process with respect to the Plan is the
Secretary of Gilead Sciences, Inc., 333 Lakeside Drive, Foster City, CA 94404.
The service of legal process may also be made on the Plan by serving the Plan
Administrator.
(d)Plan Sponsor and Administrator.
The “Plan Sponsor” and the “Plan Administrator” of the Plan is Gilead Sciences,
Inc., 333 Lakeside Drive, Foster City, CA 94404; 650-522-5800 or such other
location as communicated to the Participant. The Plan Administrator is the named
fiduciary charged with responsibility for administering the Plan.
XV.STATEMENT OF ERISA RIGHTS
As a participant in this Plan (which is a welfare plan sponsored by the
Company), you are entitled to the following rights and protection under ERISA.
For the avoidance of doubt, this Article XV of the Plan shall not apply to the
International Program.
(a)Examine, without charge, at the Plan Administrator’s office and at other
specified locations such as work sites, all Plan documents, collective
bargaining agreements and copies of all documents filed by the Plan with the
U.S. Department of Labor and available at the Public Disclosure of the Employee
Benefits Security Administration.
        11

--------------------------------------------------------------------------------



(b)Obtain copies of all Plan documents and other Plan information upon written
request to the Plan Administrator. The Plan Administrator may make a reasonable
charge for the copies.
(c)In addition to creating rights for Plan Participants, ERISA imposes duties
upon the people responsible for the operation of the employee benefit Plan. The
people who operate your Plan, called “fiduciaries” of the Plan, have a duty to
do so prudently and in the interest of you and other Plan Participants and
Beneficiaries.
(d)No one, including your employer, your union, nor any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a Plan benefit or exercising your rights under ERISA. If your claim
for a Plan benefit is denied in whole or in part, you must receive a written
explanation of the reason for the denial. You have the right to have the claim
reviewed and reconsidered.
(e)Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
30 days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator. If you have a claim for
benefits which is denied or ignored, in whole or in part, you may file suit in a
state or federal court. If it should happen that the Plan fiduciaries misuse the
Plan’s money, or if you are discriminated against for asserting your rights, you
may seek assistance from the U.S. Department of Labor, or you may file suit in a
federal court. The court will decide who should pay court costs and legal fees.
If you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds your claim is frivolous.
(f)If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Labor, listed in your telephone directory
or the Division of Technical Assistance and Inquiries, Employee Benefits
Security Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.
XVI.AVAILABILITY OF PLAN DOCUMENTS FOR EXAMINATION
For the avoidance of doubt, this Article XVI of the Plan shall not apply to the
International Program. ERISA requires Gilead Sciences, Inc., as the Plan
Administrator of a benefit plan sponsored by the Company, to make available for
your examination the Plan documents under which the Plan is established and
operated.
The pertinent Plan documents include official Plan texts and any other documents
under which the Plan is established or operated, and applicable collective
bargaining agreements.
These Plan documents are available for your examination at the Plan
Administrator’s office, 333 Lakeside Drive, Foster City, CA 94404, and at
certain other locations such as the Company’s Human Resources offices.
XVII.INTERNATIONAL PROGRAM; SUB-PLANS
The Plan Administrator hereby delegates to the Company’s Executive Vice
President, Human Resources, the authority to establish additional terms,
conditions, rules, procedures or sub-plans as necessary or advisable to
accommodate the customs, rules or laws of applicable non-U.S. jurisdictions and
to afford Participants under the International Program favorable treatment under
such rules or laws.
        12

--------------------------------------------------------------------------------



XVIII.DEFINITIONS
(a)“Affiliate” means a member of the Affiliated Group other than Gilead
Sciences, Inc. and any Subsidiary.
(b)“Affiliated Group” means the Company and each member of the group of commonly
controlled corporations or other businesses that include the Company, as
determined in accordance with Section 414(b) and (c) of the Code and the
Treasury Regulations issued thereunder.
(c)“Beneficiary” means the person or persons so designated by a Participant. A
Participant may change or revoke a designation of a Beneficiary at any time. To
be effective, any designation of a Beneficiary, or any change or revocation
thereof, must be made in writing on the prescribed form and must be received by
the Company (in a form acceptable to the Company) before the Participant’s
death. If a Participant fails to make a valid designation of a Beneficiary, or
if the validly designated Beneficiary is not living when a payment is to be made
to such Beneficiary hereunder, the Participant’s Beneficiary shall be the
Participant’s spouse or registered domestic partner if then living or, if none
or not then living, the Participant’s estate.
(d)“Buyer” means an entity that purchases (or has purchased) some or all of the
Affiliated Group’s interest applicable to the operation in which the Participant
is employed, or an entity that is a direct or indirect successor in ownership or
management of the operation in which the Participant is employed.
Notwithstanding the above, Buyer shall not include any entity that effectuates a
Change in Control.
(e)“Cause” (i) has the meaning ascribed to such term in a written agreement
between the Participant and the Company or an Affiliate; or (ii) if no such
agreement exists or such term is not defined in such agreement, means, as
determined in the sole discretion of the Company, the Participant’s (A)
performance of any act, or failure to perform any act, in bad faith and to the
detriment of the Company or an Affiliate; (B) dishonesty, fraud, misconduct,
material violation of any applicable Company or Affiliate policy, or material
breach of any agreement with the Company or an Affiliate; (C) conviction or plea
of nolo contendere to a crime involving dishonesty, breach of trust, or physical
or emotional harm to any person; or (D) poor performance, nonperformance, or
neglect of the Participant’s duties to the Company or an Affiliate or
insubordination.
(f)“Change in Control” means an event which constitutes a change in control of
the Company as defined in Section 2(h) of the Gilead Sciences, Inc. 2004 Equity
Incentive Plan, as it may be amended from time to time or any successor to such
provision.
(g)“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.
(h)“Company” means Gilead Sciences, Inc. Where the context requires, “Company”
also includes its Subsidiaries, and any of their Successors and Assigns.
(i)“Continuous Service” means the sum of the following:
(i)Any period of time during which a person qualifies as an Eligible Employee
or, having once so qualified, is on a leave of absence with pay, is on a leave
of absence without pay that must be recognized as Continuous Service under
applicable laws, is on a paid vacation or holiday or is receiving benefits under
the Company’s short-term disability plan; or
(ii)Any other period that constitutes Continuous Service under written rules or
procedures adopted from time to time by the Company, subject to such terms and
conditions as the Company may establish; and
        13

--------------------------------------------------------------------------------



(iii)any period of time while employed by the Company’s Successor or Assigns
that that would have constituted Continuous Service if the service had been with
the Company prior to the occurrence of a Change in Control.
If an Eligible Employee’s Continuous Service is interrupted and the Eligible
Employee subsequently returns to a status that constitutes Continuous Service,
such prior Continuous Service shall be disregarded for all purposes of the Plan.
However, should an Eligible Employee terminate employment under circumstances
that do not result in his or her receipt of a Severance Pay Benefit under the
Plan and such individual be reemployed by the Company (or any entity that is at
the time a Subsidiary of the Company) within one year following his or her
termination of Continuous Service without the receipt of a Severance Pay Benefit
hereunder, then his or her Continuous Service prior to such termination, the
time period between the date of such termination and the date of such subsequent
reemployment and the period of Continuous Service following such reemployment
will be considered Continuous Service. An Eligible Employee whose termination of
employment and concurrent cessation of Continuous Service results in his or her
receipt of a Severance Pay Benefit under the Plan shall not, upon his or her
subsequent re-employment by the Company (or any entity that is at the time a
Subsidiary of the Company), be entitled to any Continuous Service credit for any
prior period of employment or service with the Company or any Subsidiary or for
the bridge period between the period of such prior service and the date of his
or her re-employment.
(j)“Determination Date” means each December 31.
(k)“Eligible Employee” means, except under the International Program, any common
law employee on the U.S. dollar payroll of the Company or any Subsidiary who (i)
is not on the payroll of a person other than the Company or such Subsidiary and
is for any reason deemed by the Company or any Subsidiary to be a common law
employee of the Company or such Subsidiary; (ii) is not considered by the
Company or any Subsidiary in its sole discretion to be an independent
contractor, regardless of whether the individual is in fact a common law
employee of the Company or such Subsidiary; and (iii) who at the time of his or
her Separation from Service with the Company or such Subsidiary is not on a
Leave of Absence Without Pay. Under the International Program, “Eligible
Employee” means any employee of the Company or any Subsidiary who is remunerated
through a non-U.S. dollar payroll of a jurisdiction designated by the Company’s
Executive Vice President, Human Resources to participate in the Plan, and who
(1) is not on the payroll of a person other than the Company or such Subsidiary
and is for any reason deemed by the Company or any Subsidiary to be an employee
of the Company or such Subsidiary; (2) is not considered by the Company or any
Subsidiary in its sole discretion to be an independent contractor, regardless of
whether the individual is in fact an employee of the Company or such Subsidiary;
and (3) who at the time of his or her Separation from Service with the Company
or such Subsidiary is not on a Leave of Absence Without Pay. An individual’s
status as an Eligible Employee shall be determined by the Company in its sole
discretion, and such determination shall be conclusively binding on all persons.
Notwithstanding the foregoing, “Eligible Employee” does not include an employee
or former employee of an entity the stock or assets of which are acquired by the
Company or any Subsidiary, unless and until the Company’s management determines
that the Plan shall be applicable to such employees or former employees.
(l)“Employer Group” means the Company and each other member of the group of
commonly controlled corporations or other businesses that include the Company,
as determined in accordance with Sections 414(b) and (c) of the Code and the
Treasury Regulations thereunder, except that in applying Sections 1563(1), (2)
and (3) of the Code for purposes of determining the controlled group of
corporations under Section 414(b), the phrase “at least 50 percent” shall be
used instead of “at least 80 percent” each place the latter phrase appears in
such sections, and in applying Section 1.414(c)-2 of the Treasury Regulations
for purposes of determining trades or businesses that are under common control
for
        14

--------------------------------------------------------------------------------



purposes of Section 414(c), the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in Section
1.414(c)-2 of the Treasury Regulations.
(m)“Employee” means an individual for so long as he or she is in the employ of
at least one member of the Employer Group, subject to the control and direction
of the applicable member of the Employer Group as to both the work to be
performed and the manner and method of performance.
(n)“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time-to-time, and the regulations promulgated thereunder.
(o)“Leave of Absence Without Pay” means a leave of absence without pay under the
Company’s leave of absence policy or applicable law, except for those leaves of
absence without pay that must be recognized as Continuous Service under
applicable laws.
(p)“Outsourcing Supplier” means an entity to whom the Company outsources a
function performed by Eligible Employees where the Company agrees with such
entity in the outsourcing agreement that it will offer jobs to current Eligible
Employees performing that function for the Company.
(q)“Participant” means any Eligible Employee who has commenced participation in
the Plan pursuant to Section II and whose participation has not terminated
pursuant to Section III.
(r)“Plan” means this Gilead Sciences, Inc. Severance Plan, as amended from time
to time.
(s)“Plan Administrator” means the Company.
(t)“Regular Earnings” means straight-time wages or salary paid to a Participant
by any entity within the Employer Group for working a regular work schedule or
for a leave of absence with pay, and shall, as applicable, include any amount
that is contributed to any employee benefit plan on behalf of the Participant by
any entity within the Employer Group under a salary reduction agreement entered
into pursuant to such plan and that is excluded from the Participant’s gross
income under section 125, 132(f), or 402(g) of the Code.
(u)“Release” means a waiver and general release of claims in the form prescribed
by the Company in its sole discretion, pursuant to which the Participant shall
waive all employment-related claims in connection with his or her employment
with the Employer Group and the termination of that employment, other than
claims that cannot be waived under applicable law. For employees subject to the
U.S. Age Discrimination in Employment Act, such Release shall be structured so
as to comply with the requirements of the Older Workers’ Benefit Protection Act,
29 U.S.C. § 626(f). The form of Release may vary among jurisdictions, categories
of employees and from employee to employee within any category of employees. At
the Company’s discretion, and to the extent permitted by applicable law, the
Release may include non-disparagement and non-solicitation covenants as well.
(v)“Severance Pay Benefit” means a benefit provided by the Plan, as determined
pursuant to Section IV.
(w)“Specified Employee” shall mean a “key employee” (within the meaning of that
term under Code Section 416(i)). A Specified Employee is an Eligible Employee
who, at any time during the twelve (12)-month period ending with the applicable
Determination Date, is:
(i)An officer of the Company or any other member of the Affiliated Group having
aggregate annual compensation from the Company and/or one or more other members
of the Affiliated Group greater than the compensation limit in effect at the
time under Section 416(i)(1)(A)(i) of the Code, provided that no more than fifty
officers of the Company shall be determined to be Specified Employees as of any
Determination Date;
        15

--------------------------------------------------------------------------------



(ii)A five percent owner of the Company or any other member of the Affiliated
Group; or
(iii)A one percent owner of the Company or any other member of the Affiliated
Group who has aggregate annual compensation from the Company and/or one or more
other members of the Affiliated Group of more than $150,000.
If an Eligible Employee is determined to be a Specified Employee on a
Determination Date, then such Eligible Employee shall be considered a Specified
Employee for purposes of the Plan during the period beginning on the first April
1 following the Determination Date and ending on the next March 31.
For purposes of determining an officer’s compensation when identifying Specified
Employees, compensation is defined in accordance with Treas. Reg.
§1.415(c)-2(a), without applying any safe harbor, special timing or other
special rules described in Treas. Reg. §§ 1.415(c)-2(d), 2(e) and 2(g).
(x)“Subsidiary” means any corporation with respect to which Gilead Sciences,
Inc., one or more Subsidiaries, or Gilead Sciences, Inc., together with one or
more Subsidiaries, own not less than 80% of the total combined voting power of
all classes of stock entitled to vote, or not less than 80% of the total value
of all shares of all outstanding classes of stock.
(y)“Successors and Assigns” means a corporation or other entity acquiring all or
substantially all the assets and business of the Company (including the Plan)
whether by operation of law or otherwise.
(z)“Separation from Service” means the Participant’s cessation of Employee
status. For purposes of the Plan, a Separation from Service shall be determined
in accordance with the following standards:
A Separation from Service will not be deemed to have occurred if the Participant
continues to provide services to one or more members of the Employer Group
(whether as an employee or non-employee consultant or contractor) at an annual
rate that amounts to 50% or more of the services rendered, on average, during
the immediately preceding 36-months of employment with the Employer Group (or if
employed by the Employer Group less than 36 months, such lesser period).
A Separation from Service will be deemed to have occurred if the Participant’s
service with the Employer Group (whether as an employee or non-employee
consultant or contractor) is permanently reduced to an annual rate that amounts
to 20% or less of the services rendered, on average, during the immediately
preceding 36 months of employment with the Employer Group (or if employed by the
Employer Group less than 36 months, such lesser period).
If such services are permanently reduced to more than 20% but less than 50% of
the average over the prior 36 months (or lesser period), a Separation from
Service may be deemed to occur based on the facts and circumstances, including,
but not limited to, whether the Participant is treated as an employee for other
purposes, such as participation in employee benefit programs, and whether the
Participant is able to perform services for other unrelated entities.
In addition to the foregoing, a Separation from Service will not be deemed to
have occurred while the Participant is on military leave, sick leave, or other
bona fide leave of absence if the period of such leave does not exceed six
months or any longer period for which such Participant’s right to reemployment
with one or more members of the Employer Group is provided either by statute,
collective agreement or contract; provided, however, that in the event of a
Participant’s leave of absence due to any medically determinable physical or
mental impairment that can be expected to result in death or to last for a
continuous period of not less than six (6) months and that causes such
individual to be unable to perform his or her duties as an Employee, no
Separation from Service shall be deemed to
        16

--------------------------------------------------------------------------------



occur during the first twenty-nine (29) months of such leave. If the period of
leave exceeds six (6) months (or twenty-nine (29) months in the event of
disability as indicated above) and the Participant’s right to reemployment is
not provided by statute, collective agreement or contract, then such Participant
will be deemed to have a Separation from Service on the first day immediately
following the expiration of such six (6)-month or twentynine (29)month period.
This definition of Separation from Service shall not be interpreted as limiting
the right of the Company or any other member of the Employer Group to terminate
the employment of an individual while on military leave, sick leave or other
bona fide leave of absence, to the extent permissible under applicable law.
(aa) “2004 Equity Incentive Plan” means the Gilead Sciences, Inc. 2004 Equity
Incentive Plan, as it may be amended from time to time or any successor to such
plan, in which case references to a specific section of the 2004 Equity
Incentive Plan shall be deemed to refer to commensurate provisions of such
successor plan.
(bb) “Year of Continuous Service” means the number of days (as defined by the
Company in written rules adopted by it from time to time) of Continuous Service,
divided by 365. A Participant’s Severance Pay Benefit calculation shall include
both full and any partial Years of Continuous Service.
XIX.EXECUTION
The Company has caused its duly-authorized officer to execute the foregoing
Plan, as amended and restated effective as of May 5, 2020.
GILEAD SCIENCES, INC.
/s/ Jyoti Mehra
By: Jyoti Mehra
Executive Vice President, Human Resources


        17

--------------------------------------------------------------------------------





Appendix A.


Executive Chairman and Chief Executive Officer
Severance Benefits
A. Change in Control Severance Pay Benefit.
If a Severance Pay Benefit becomes payable under Section IV(a)(i) in connection
with a Separation from Service occurring within the period beginning six months
prior to the consummation of a Change in Control and ending twenty-four months
following the consummation of such Change in Control (the “Change in Control
Period”), the Severance Pay Benefit shall be:
1. Three times the Participant’s annual Regular Earnings plus three times the
average of the actual bonuses paid to the Participant (or otherwise earned but
deferred in whole or in part) under the Company’s annual bonus plan applicable
to the Participant for the three fiscal years (or such fewer number of complete
fiscal years of employment) immediately preceding the fiscal year in which the
Participant’s employment terminates (the “Bonus Component”). Notwithstanding the
foregoing, to the extent that the Participant has not completed one full fiscal
year of employment, the Bonus Component shall be calculated as three times the
Participant’s target annual bonus opportunity under the Company’s annual bonus
plan applicable to the Participant for the fiscal year in which the
Participant’s employment terminates.
2. A pro-rated annual bonus for the fiscal year in which the Participant’s
employment terminates (the “CIC Pro Rata Bonus”). The CIC Pro Rata Bonus shall
equal the product of (A) the average of the actual bonuses paid to the
Participant (or otherwise earned but deferred in whole or in part) under the
Company’s annual bonus plan applicable to the Participant for the immediately
preceding three fiscal years (or such fewer number of complete fiscal years of
employment or, to the extent the Participant has not completed one full fiscal
year of employment, his or her target annual bonus opportunity under such plan),
multiplied by (B) a fraction, the numerator of which is that number of days
Participant was employed by the Company during the year of termination and the
denominator of which is the total number of days in such fiscal year.
3. For Participants other than those in the International Program for whom this
subsection shall not apply, a lump sum cash payment (the “Lump Sum Health Care
Payment”) in an amount equal to thirty-six (36) times the monthly cost that
would be payable by the Participant, as measured as of the date of his or her
termination of employment, to obtain continued medical care coverage for the
Participant and his or her spouse and eligible dependents under the Company’s
employee group health plan, pursuant to their COBRA rights, at the level in
effect for each of them on the date of such termination of employment.
4. Outplacement services for 12 months following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.
5. Any Severance Pay Benefit to which a Participant becomes entitled under the
Plan as a result of a Separation from Service during the Change in Control
Period, together with any other payment in the nature of compensation to which
he or she may become entitled that constitutes a
        18

--------------------------------------------------------------------------------



“parachute payment” under Section 280G of the Code, shall be subject to the
following limitation (the “Benefit Limitation”):
a. If the parachute value of the Severance Pay Benefit and the other payments,
as calculated in accordance with the parachute payment determination and
valuation provisions of Section 280G of the Code and the applicable Treasury
Regulations thereunder, does not exceed in the aggregate 110% of the safe harbor
amount allowable under Section 280G of the Code without triggering a parachute
payment under Section 280G(b)(2)(A) of the Code (the “Safe Harbor Amount”), then
the aggregate amount of the Severance Pay Benefit and such other payments shall
be reduced to the extent (if any) necessary to assure that they do not exceed
the Safe Harbor Amount.
b. If the parachute value of the Severance Pay Benefit and the other payments,
as calculated in accordance with the parachute payment determination and
valuation provisions of Section 280G of the Code and the applicable Treasury
Regulations thereunder, exceeds in the aggregate 110% of the Safe Harbor Amount,
then the Severance Pay Benefit and any other amounts in the nature of a
parachute payment under Code Section 280G payable to the Participant shall be
limited to the greater of (x) the Safe Harbor Amount or (y) the amount that
yields the Participant the greatest after-tax aggregate amount of such Severance
Pay Benefit and other payments due the Participant after taking into account any
excise tax imposed on those amounts under Code Section 4999.
c. All calculations required under this section A.5 shall be made by an
independent registered public accounting firm (the “Auditor”) selected by the
Company, and the fees of such Auditor shall be paid by the Company. Unless the
Participant agrees otherwise in writing, the Auditor selected by the Company
shall be a nationally recognized United States registered public accounting firm
that has not during the two years preceding the date of its selection, acted in
any way on behalf of the Company. The required calculations shall be provided to
the Participant and the Company within ten (10) business days following the
Participant’s Separation from Service during the Change in Control Period under
circumstances entitling the Participant to a Severance Pay Benefit under the
Plan and within ten (10) days following the occurrence of any other event
triggering a parachute payment for the Participant.
d. If a reduction in the payments or benefits constituting a parachute payment
under Code Section 280G is required pursuant to the Benefit Limitation imposed
under this section A.5, then such reduction shall be effected in the following
order: first, the Participant’s salary and bonus continuation payments under
section A.1 of this Appendix A to the Plan shall be reduced (with such reduction
to be applied pro-rata to each such payment and without any change to the
payment dates), then the amount of the Participant’s Lump Sum Health Care
Payment shall be reduced, and finally any accelerated vesting of the
Participant’s equity awards under one or more of the Company’s stock
compensation plans, including (without limitation) the 2004 Equity Incentive
Plan and any predecessor plans, shall be reduced (based on the amount of the
parachute payment calculated for each such award in accordance with the Treasury
Regulations under Code Section 280G), with such reduction to occur in the same
chronological order in which those awards were made.


        19

--------------------------------------------------------------------------------



B. Non-Change in Control Severance Pay Benefit.
If a Severance Pay Benefit becomes payable under Section IV(a)(i) in connection
with a Separation from Service occurring at any time other than within the
Change in Control Period (as defined in paragraph A of this Appendix A), then
the Severance Pay Benefit shall be:
1. Two times the Participant’s annual Regular Earnings plus two times the
average of the actual bonuses paid to the Participant (or otherwise earned but
deferred in whole or in part) under the Company’s annual bonus plan applicable
to the Participant for the three fiscal years (or such fewer number of complete
fiscal years of employment) immediately preceding the fiscal year in which the
Participant’s employment terminates (the “Bonus Component”). Notwithstanding the
foregoing, to the extent that the Participant has not completed one full fiscal
year of employment, the Bonus Component shall be calculated as two times the
Participant’s target annual bonus opportunity under the Company’s annual bonus
plan applicable to the Participant for the fiscal year in which the
Participant’s employment terminates.
2. A pro-rated annual bonus for the fiscal year in which the Participant’s
employment terminates (the “Pro Rata Bonus”). The Pro Rata Bonus shall equal the
product of (A) the Participant’s earned bonus for the year in which the
Separation from Service occurs (based on actual results without regard to any
individual performance component) under the annual cash incentive plan in which
the Participant participates immediately prior to the Participant’s Separation
from Service, multiplied by (B) a fraction, the numerator of which is that
number of days Participant was employed by the Company during the year of
termination and the denominator of which is the total number of days in such
fiscal year. The Company shall pay the Pro Rata Bonus to the Participant at the
same time that annual bonus amounts for such year are paid to other Company
executives and in all events by no later than March 15th of the calendar year
following the year in which the Separation from Service occurs.
3. For Participants other than those in the International Program for whom this
subsection shall not apply, a lump sum cash payment (the “Lump Sum Health Care
Payment”) in an amount equal to twenty-four (24) times the monthly cost that
would be payable by the Participant, as measured as of the date of his or her
termination of employment, to obtain continued medical care coverage for the
Participant and his or her spouse and eligible dependents under the Company’s
employee group health plan, pursuant to their COBRA rights, at the level in
effect for each of them on the date of such termination of employment.
4. Outplacement services for 12 months following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.




        20

--------------------------------------------------------------------------------



Appendix B.
Executive Vice President, Senior Vice President
and Other Executive Officers (Not Covered by Appendix A)
Severance Benefits
A. Change in Control Severance Pay Benefit.
If a Severance Pay Benefit becomes payable under Section IV(a)(i) in connection
with a Separation from Service occurring within the period beginning six months
prior to the consummation of a Change in Control and ending eighteen months
following the consummation of such Change in Control (the “Change in Control
Period”), the Severance Pay Benefit shall be:
1. 2.5 times the Participant’s annual Regular Earnings, plus 2.5 times the
average of the actual bonuses paid to the Participant (or otherwise earned but
deferred in whole or in part) under the Company’s annual bonus plan applicable
to the Participant for the three fiscal years (or such fewer number of complete
fiscal years of employment) immediately preceding the fiscal year in which the
Participant’s employment terminates (the “Bonus Component”). Notwithstanding the
foregoing, to the extent that the Participant has not completed one full fiscal
year of employment, the Bonus Component shall be calculated as 2.5 times the
Participant’s target annual bonus opportunity under the Company’s annual bonus
plan applicable to the Participant for the fiscal year in which the
Participant’s employment terminates.
2. A pro-rated annual bonus for the fiscal year in which the Participant’s
employment terminates (the “CIC Pro Rata Bonus”). The CIC Pro Rata Bonus shall
equal the product of (A) the average of the actual bonuses paid to the
Participant (or otherwise earned but deferred in whole or in part) under the
Company’s annual bonus plan applicable to the Participant for the immediately
preceding three fiscal years (or such fewer number of complete fiscal years of
employment or, to the extent the Participant has not completed one full fiscal
year of employment, his or her target annual bonus opportunity under such plan),
multiplied by (B) a fraction, the numerator of which is that number of days
Participant was employed by the Company during the year of termination and the
denominator of which is the total number of days in such fiscal year.
3. For Participants other than those in the International Program for whom this
subsection shall not apply, a lump sum cash payment (the “Lump Sum Health Care
Payment”) in an amount equal to thirty (30) times the monthly cost that would be
payable by the Participant, as measured as of the date of his or her termination
of employment, to obtain continued medical care coverage for the Participant and
his or her spouse and eligible dependents under the Company’s employee group
health plan, pursuant to their COBRA rights, at the level in effect for each of
them on the date of such termination of employment.
4. Outplacement services for 6 months following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.
5. Any Severance Pay Benefit to which a Participant becomes entitled under the
Plan as a result of a Separation from Service during the Change in Control
Period, together with any other payment in the nature of compensation to which
he or she may become entitled that constitutes a “parachute payment” under
Section 280G of the Code, shall be subject to the following limitation (the
“Benefit Limitation”):
        21

--------------------------------------------------------------------------------



a. If the parachute value of the Severance Pay Benefit and the other payments,
as calculated in accordance with the parachute payment determination and
valuation provisions of Section 280G of the Code and the applicable Treasury
Regulations thereunder, does not exceed in the aggregate 110% of the safe harbor
amount allowable under Section 280G of the Code without triggering a parachute
payment under Section 280G(b)(2)(A) of the Code (the “Safe Harbor Amount”), then
the aggregate amount of the Severance Pay Benefit and such other payments shall
be reduced to the extent (if any) necessary to assure that they do not exceed
the Safe Harbor Amount.
b. If the parachute value of the Severance Pay Benefit and the other payments,
as calculated in accordance with the parachute payment determination and
valuation provisions of Section 280G of the Code and the applicable Treasury
Regulations thereunder, exceeds in the aggregate 110% of the Safe Harbor Amount,
then the Severance Pay Benefit and any other amounts in the nature of a
parachute payment under Code Section 280G payable to the Participant shall be
limited to the greater of (x) the Safe Harbor Amount or (y) the amount that
yields the Participant the greatest after-tax aggregate amount of such Severance
Pay Benefit and other payments due the Participant after taking into account any
excise tax imposed on those amounts under Code Section 4999.
c. All calculations required under this section A.5 shall be made by an
independent registered public accounting firm (the “Auditor”) selected by the
Company, and the fees of such Auditor shall be paid by the Company. Unless the
Participant agrees otherwise in writing, the Auditor selected by the Company
shall be a nationally recognized United States registered public accounting firm
that has not during the two years preceding the date of its selection, acted in
any way on behalf of the Company. The required calculations shall be provided to
the Participant and the Company within ten (10) business days following the
Participant’s Separation from Service during the Change in Control Period under
circumstances entitling the Participant to a Severance Pay Benefit under the
Plan and within ten (10) days following the occurrence of any other event
triggering a parachute payment for the Participant.
d. If a reduction in the payments or benefits constituting a parachute payment
under Code Section 280G is required pursuant to the Benefit Limitation imposed
under this section A.5, then such reduction shall be effected in the following
order: first, the Participant’s salary and bonus continuation payments under
section A.1 of this Appendix B to the Plan shall be reduced (with such reduction
to be applied pro-rata to each such payment and without any change to the
payment dates), then the amount of the Participant’s Lump Sum Health Care
Payment shall be reduced, and finally any accelerated vesting of the
Participant’s equity awards under one or more of the Company’s stock
compensation plans, including (without limitation) the 2004 Equity Incentive
Plan and any predecessor plans, shall be reduced (based on the amount of the
parachute payment calculated for each such award in accordance with the Treasury
Regulations under Code Section 280G), with such reduction to occur in the same
chronological order in which those awards were made.
B. Non-Change in Control Severance Pay Benefit.
If a Severance Pay Benefit becomes payable under Section IV(a)(i) in connection
with a Separation from Service occurring at any time other than within the
Change in Control Period (as defined in paragraph A of this Appendix B), then
the Severance Pay Benefit shall be:
        22

--------------------------------------------------------------------------------



1. 1.5 times the Participant’s annual Regular Earnings plus 1.0 times the
average of the actual bonuses paid to the Participant (or otherwise earned but
deferred in whole or in part) under the Company’s annual bonus plan applicable
to the Participant for the three fiscal years (or such fewer number of complete
fiscal years of employment) immediately preceding the fiscal year in which the
Participant’s employment terminates (the “Bonus Component”). Notwithstanding the
foregoing, to the extent that the Participant has not completed one full fiscal
year of employment, the Bonus Component shall be calculated as 1.0 times the
Participant’s target annual bonus opportunity under the Company’s annual bonus
plan applicable to the Participant for the fiscal year in which the
Participant’s employment terminates.
2. A pro-rated annual bonus for the fiscal year in which the Participant’s
employment terminates (the “Pro Rata Bonus”).
a.In the case of a Participant who is an “executive officer” within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended, at any point
during the year in which the Separation from Service occurs, the Pro Rata Bonus
shall equal the product of (A) the Participant’s earned bonus for the year in
which the Separation from Service occurs (based on actual results without regard
to any individual performance component) under the annual cash incentive plan in
which the Participant participates immediately prior to the Participant’s
Separation from Service, multiplied by (B) a fraction, the numerator of which is
that number of days Participant was employed by the Company during the year of
termination and the denominator of which is the total number of days in such
fiscal year. The Company shall pay the Pro Rata Bonus to the Participant at the
same time that annual bonus amounts for such year are paid to other Company
executives and in all events by no later than March 15th of the calendar year
following the year in which the Separation from Service occurs.
b.In the case of a Participant who is not an “executive officer” within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended, at any
point during the year in which the Separation from Service occurs, the Pro Rata
Bonus shall equal the product of (A) the Participant’s bonus for the year in
which the Separation from Service occurs (based on target achievement) under the
annual cash incentive plan in which the Participant participates immediately
prior to the Participant’s Separation from Service, multiplied by (B) a
fraction, the numerator of which is that number of days Participant was employed
by the Company during the year of termination and the denominator of which is
the total number of days in such fiscal year. The Company shall pay the Pro Rata
Bonus to the Participant as soon as administratively practicable after the
Separation from Service and in all events within sixty (60) days thereafter.
3. For Participants other than those in the International Program for whom this
subsection shall not apply, a lump sum cash payment (the “Lump Sum Health Care
Payment”) in an amount equal to eighteen (18) times the monthly cost that would
be payable by the Participant, as measured as of the date of his or her
termination of employment, to obtain continued medical care coverage for the
Participant and his or her spouse and eligible dependents under the Company’s
employee group health plan, pursuant to their COBRA rights, at the level in
effect for each of them on the date of such termination of employment.
4. Outplacement services for 6 months following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.


        23

--------------------------------------------------------------------------------



Appendix C.
Vice President and Kite Vice President Benefits
A. Change in Control Severance Pay Benefit.
If a Severance Pay Benefit becomes payable under Section IV(a)(i) in connection
with a Separation from Service occurring within the period beginning six months
prior to the consummation of a Change in Control and ending twelve months
following the consummation of such Change in Control (the “Change in Control
Period”), the Severance Pay Benefit shall be:
1. 1.5 times the Participant’s annual Regular Earnings, plus 1.5 times the
average of the actual bonuses paid to the Participant (or otherwise earned but
deferred in whole or in part) under the Company’s annual bonus plan applicable
to the Participant for the three fiscal years (or such fewer number of complete
fiscal years of employment) immediately preceding the fiscal year in which the
Participant’s employment terminates (the “Bonus Component”). Notwithstanding the
foregoing, to the extent that the Participant has not completed one full fiscal
year of employment, the Bonus Component shall be calculated as 1.5 times the
Participant’s target annual bonus opportunity under the Company’s annual bonus
plan applicable to the Participant for the fiscal year in which the
Participant’s employment terminates.
2. A pro-rated annual bonus for the fiscal year in which the Participant’s
employment terminates (the “CIC Pro Rata Bonus”). The CIC Pro Rata Bonus shall
equal the product of (A) the average of the actual bonuses paid to the
Participant (or otherwise earned but deferred in whole or in part) under the
Company’s annual bonus plan applicable to the Participant for the immediately
preceding three fiscal years (or such fewer number of complete fiscal years of
employment or, to the extent the Participant has not completed one full fiscal
year of employment, his or her target annual bonus opportunity under such plan),
multiplied by (B) a fraction, the numerator of which is that number of days
Participant was employed by the Company during the year of termination and the
denominator of which is the total number of days in such fiscal year.
3. For Participants other than those in the International Program for whom this
subsection shall not apply, a lump sum cash payment (the “Lump Sum Health Care
Payment”) in an amount equal to eighteen (18) times the monthly cost that would
be payable by the Participant, as measured as of the date of his or her
termination of employment, to obtain continued medical care coverage for the
Participant and his or her spouse and eligible dependents under the Company’s
employee group health plan, pursuant to their COBRA rights, at the level in
effect for each of them on the date of such termination of employment.
4. Outplacement services for 6 months following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.
5. Any Severance Pay Benefit to which a Participant becomes entitled under the
Plan as a result of a Separation from Service during the Change in Control
Period, together with any other payment in the nature of compensation to which
he or she may become entitled that constitutes a “parachute payment” under
Section 280G of the Code, shall be subject to the following limitation (the
“Benefit Limitation”):
a. If the parachute value of the Severance Pay Benefit and the other payments,
as calculated in accordance with the parachute payment determination and
valuation provisions of Section 280G of the Code and the applicable Treasury
Regulations thereunder, does not
        24

--------------------------------------------------------------------------------



exceed in the aggregate 110% of the safe harbor amount allowable under Section
280G of the Code without triggering a parachute payment under Section
280G(b)(2)(A) of the Code (the “Safe Harbor Amount”), then the aggregate amount
of the Severance Pay Benefit and such other payments shall be reduced to the
extent (if any) necessary to assure that they do not exceed the Safe Harbor
Amount.
b. If the parachute value of the Severance Pay Benefit and the other payments,
as calculated in accordance with the parachute payment determination and
valuation provisions of Section 280G of the Code and the applicable Treasury
Regulations thereunder, exceeds in the aggregate 110% of the Safe Harbor Amount,
then the Severance Pay Benefit and any other amounts in the nature of a
parachute payment under Code Section 280G payable to the Participant shall be
limited to the greater of (x) the Safe Harbor Amount or (y) the amount that
yields the Participant the greatest after-tax aggregate amount of such Severance
Pay Benefit and other payments due the Participant after taking into account any
excise tax imposed on those amounts under Code Section 4999.
c. All calculations required under this section A.5 shall be made by an
independent registered public accounting firm (the “Auditor”) selected by the
Company, and the fees of such Auditor shall be paid by the Company. Unless the
Participant agrees otherwise in writing, the Auditor selected by the Company
shall be a nationally recognized United States registered public accounting firm
that has not during the two years preceding the date of its selection, acted in
any way on behalf of the Company. The required calculations shall be provided to
the Participant and the Company within ten (10) business days following the
Participant’s Separation from Service during the Change in Control Period under
circumstances entitling the Participant to a Severance Pay Benefit under the
Plan and within ten (10) days following the occurrence of any other event
triggering a parachute payment for the Participant.
d. If a reduction in the payments or benefits constituting a parachute payment
under Code Section 280G is required pursuant to the Benefit Limitation imposed
under this section A.5, then such reduction shall be effected in the following
order: first, the Participant’s salary and bonus continuation payments under
section A.1 of this Appendix C to the Plan shall be reduced (with such reduction
to be applied pro-rata to each such payment and without any change to the
payment dates), then the amount of the Participant’s Lump Sum Health Care
Payment shall be reduced, and finally any accelerated vesting of the
Participant’s equity awards under one or more of the Company’s stock
compensation plans, including (without limitation) the 2004 Equity Incentive
Plan and any predecessor plans, shall be reduced (based on the amount of the
parachute payment calculated for each such award in accordance with the Treasury
Regulations under Code Section 280G), with such reduction to occur in the same
chronological order in which those awards were made.
B. Non-Change in Control Severance Pay Benefit for Vice Presidents.
If the Severance Pay Benefit becomes payable under Section IV(a)(i) in
connection with a Separation from Service occurring at any time other than the
Change in Control Period (as defined in paragraph A of this Appendix C), then
the Severance Pay Benefit shall be:
1. 1.0 times the Participant’s annual Regular Earnings.
2. A pro-rated annual bonus for the fiscal year in which the Participant’s
employment terminates (the “Pro Rata Bonus”). The Pro Rata Bonus shall equal the
product of (A) the Participant’s
        25

--------------------------------------------------------------------------------



bonus for the year in which the Separation from Service occurs (based on target
achievement) under the annual cash incentive plan in which the Participant
participates immediately prior to the Participant’s Separation from Service,
multiplied by (B) a fraction, the numerator of which is that number of days
Participant was employed by the Company during the year of termination and the
denominator of which is the total number of days in such fiscal year. The
Company shall pay the Pro Rata Bonus to the Participant as soon as
administratively practicable after the Separation from Service and in all events
within sixty (60) days thereafter.
3. For Participants other than those in the International Program for whom this
subsection shall not apply, a lump sum cash payment (the “Lump Sum Health Care
Payment”) in an amount equal to twelve (12) times the monthly cost that would be
payable by the Participant, as measured as of the date of his or her termination
of employment, to obtain continued medical care coverage for the Participant and
his or her spouse and eligible dependents under the Company’s employee group
health plan, pursuant to their COBRA rights, at the level in effect for each of
them on the date of such termination of employment.
4. Outplacement services for 6 months following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.




        26

--------------------------------------------------------------------------------



Appendix D.
Severance Benefits for Eligible Employees other than Executive Chairman, Chief
Executive Officer, Executive Vice President, Senior Vice President, Vice
President and Kite Vice Presidents
This Appendix is effective for covered individuals who cease Employee status on
or after May 5, 2020, unless they have a pre-existing contract providing a
different level of severance pay.
A. Change in Control Severance Pay Benefit.
If a Severance Pay Benefit becomes payable under Section IV(a)(i) in connection
with a Separation from Service occurring within the 12-month period following a
Change in Control (the “Change in Control Period”), then regardless of the
period of Continuous Service the Severance Pay Benefit shall be:
1. Eligible Employees in Grades 31 through 34:
a. Three weeks of the Participant’s Regular Earnings times the Participant’s
Years of Continuous Service, with a maximum of 52 weeks of Regular Earnings and
a minimum of 22 weeks of Regular Earnings.
b. A pro-rated annual bonus for the fiscal year in which the Participant’s
employment terminates (the “CIC Pro Rata Bonus”). The CIC Pro Rata Bonus shall
equal the product of (A) the average of the actual bonuses paid to the
Participant (or otherwise earned but deferred in whole or in part) under the
Company’s annual bonus plan applicable to the Participant for the immediately
preceding three fiscal years (or such fewer number of complete fiscal years of
employment or, to the extent the Participant has not completed one full fiscal
year of employment, his or her target annual bonus opportunity under such plan),
multiplied by (B) a fraction, the numerator of which is that number of days
Participant was employed by the Company during the year of termination and the
denominator of which is the total number of days in such fiscal year.
c. For Participants other than those in the International Program for whom this
subsection shall not apply, a lump sum cash payment (the “Lump Sum Health Care
Payment”) in the dollar amount determined by multiplying (A) the number of
months (rounded up to the next whole month) in the applicable severance pay
period determined for the Participant in accordance with Paragraph A.1.a above
by (B) the monthly cost that would be payable by the Participant, as measured as
of the date of his or her termination of employment, to obtain continued medical
care coverage for the Participant and his or her spouse and eligible dependents
under the Company’s employee group health plan, pursuant to their COBRA rights,
at the level in effect for each of them on the date of the Participant’s
termination of employment.
d. Outplacement services for 6 months following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.
2. Eligible Employees in Grades 25 through 30:
a. Three weeks of the Participant’s Regular Earnings times the Participant’s
Years of Continuous Service, with a maximum of 39 weeks of Regular Earnings and
a minimum of 13 weeks of Regular Earnings.
        27

--------------------------------------------------------------------------------



b. A pro-rated annual bonus for the fiscal year in which the Participant’s
employment terminates (the “CIC Pro Rata Bonus”). The CIC Pro Rata Bonus shall
equal the product of (A) the average of the actual bonuses paid to the
Participant (or otherwise earned but deferred in whole or in part) under the
Company’s annual bonus plan applicable to the Participant for the immediately
preceding three fiscal years (or such fewer number of complete fiscal years of
employment or, to the extent the Participant has not completed one full fiscal
year of employment, his or her target annual bonus opportunity under such plan),
multiplied by (B) a fraction, the numerator of which is that number of days
Participant was employed by the Company during the year of termination and the
denominator of which is the total number of days in such fiscal year.
c. For Participants other than those in the International Program for whom this
subsection shall not apply, a lump sum cash payment (the “Lump Sum Health Care
Payment”) in the dollar amount determined by multiplying (A) the number of
months (rounded up to the next whole month) in the applicable severance pay
period determined for the Participant in accordance with Paragraph A.2.a above
by (B) the monthly cost that would be payable by the Participant, as measured as
of the date of his or her termination of employment, to obtain continued medical
care coverage for the Participant and his or her spouse and eligible dependents
under the Company’s employee group health plan, pursuant to their COBRA rights,
at the level in effect for each of them on the date of the Participant’s
termination of employment.
d. Outplacement services for 3 months following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.
3. Eligible Employees in Grades 22 through 24:
a. Three weeks of the Participant’s Regular Earnings times the Participant’s
Years of Continuous Service, with a maximum of 26 weeks of Regular Earnings and
a minimum of 9 weeks of Regular Earnings.
b. A pro-rated annual bonus for the fiscal year in which the Participant’s
employment terminates (the “CIC Pro Rata Bonus”). The CIC Pro Rata Bonus shall
equal the product of (A) the average of the actual bonuses paid to the
Participant (or otherwise earned but deferred in whole or in part) under the
Company’s annual bonus plan applicable to the Participant for the immediately
preceding three fiscal years (or such fewer number of complete fiscal years of
employment or, to the extent the Participant has not completed one full fiscal
year of employment, his or her target annual bonus opportunity under such plan),
multiplied by (B) a fraction, the numerator of which is that number of days
Participant was employed by the Company during the year of termination and the
denominator of which is the total number of days in such fiscal year.
c. For Participants other than those in the International Program for whom this
subsection shall not apply, a lump sum cash payment (the “Lump Sum Health Care
Payment”) in the dollar amount determined by multiplying (A) the number of
months (rounded up to the next whole month) in the applicable severance pay
period determined for the Participant in accordance with Paragraph A.3.a above
by (B) the monthly cost that would be payable by the Participant, as measured as
of the date of his or her termination of employment, to obtain continued medical
care coverage for the Participant and his or her spouse and eligible dependents
under the Company’s employee group health plan, pursuant to their
        28

--------------------------------------------------------------------------------



COBRA rights, at the level in effect for each of them on the date of the
Participant’s termination of employment.
d. Outplacement services for 1 week following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.
B. Non-Change in Control Severance Pay Benefit for Participants with at Least
Six Months of Continuous Service.
If a Severance Pay Benefit becomes payable under Section IV(a)(i) after
completion of six or more months of Continuous Service in connection with a
Separation from Service occurring at any time other than within the Change in
Control Period (as defined in paragraph A of this Appendix D), then the
Severance Pay Benefit shall be:
1. Eligible Employees in Grades 31 through 34.
a. Three weeks of the Participant’s Regular Earnings times the Participant’s
Years of Continuous Service, with a maximum of 39 weeks of Regular Earnings and
a minimum of 13 weeks of Regular Earnings.
b. A pro-rated annual bonus for the fiscal year in which the Participant’s
employment terminates (the “Pro Rata Bonus”). The Pro Rata Bonus shall equal the
product of (A) the Participant’s bonus for the year in which the Separation from
Service occurs (based on target achievement) under the annual cash incentive
plan in which the Participant participates immediately prior to the
Participant’s Separation from Service, multiplied by (B) a fraction, the
numerator of which is that number of days Participant was employed by the
Company during the year of termination and the denominator of which is the total
number of days in such fiscal year. The Company shall pay the Pro Rata Bonus to
the Participant as soon as administratively practicable after the Separation
from Service and in all events within sixty (60) days thereafter.
c. For Participants other than those in the International Program for whom this
subsection shall not apply, a lump sum cash payment (the “Lump Sum Health Care
Payment”) in the dollar amount determined by multiplying (A) the number of
months (rounded up to the next whole month) in the applicable severance pay
period determined for the Participant in accordance with Paragraph B.1.a above
by (B) the monthly cost that would be payable by the Participant, as measured as
of the date of his or her termination of employment, to obtain continued medical
care coverage for the Participant and his or her spouse and eligible dependents
under the Company’s employee group health plan, pursuant to their COBRA rights,
at the level in effect for each of them on the date of the Participant’s
termination of employment.
d. Outplacement services for 3 months following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.
2. Eligible Employees in Grades 25 through 30:
a. Three weeks of the Participant’s Regular Earnings times the Participant’s
Years of Continuous Service, with a maximum of 39 weeks of Regular Earnings and
a minimum of 13 weeks of Regular Earnings.
        29

--------------------------------------------------------------------------------



b. A pro-rated annual bonus for the fiscal year in which the Participant’s
employment terminates (the “Pro Rata Bonus”). The Pro Rata Bonus shall equal the
product of (A) the Participant’s bonus for the year in which the Separation from
Service occurs (based on target achievement) under the annual cash incentive
plan in which the Participant participates immediately prior to the
Participant’s Separation from Service, multiplied by (B) a fraction, the
numerator of which is that number of days Participant was employed by the
Company during the year of termination and the denominator of which is the total
number of days in such fiscal year. The Company shall pay the Pro Rata Bonus to
the Participant as soon as administratively practicable after the Separation
from Service and in all events within sixty (60) days thereafter.
c. For Participants other than those in the International Program for whom this
subsection shall not apply, a lump sum cash payment (the “Lump Sum Health Care
Payment”) in the dollar amount determined by multiplying (A) the number of
months (rounded up to the next whole month) in the applicable severance pay
period determined for the Participant in accordance with Paragraph B.2.a above
by (B) the monthly cost that would be payable by the Participant, as measured as
of the date of his or her termination of employment, to obtain continued medical
care coverage for the Participant and his or her spouse and eligible dependents
under the Company’s employee group health plan, pursuant to their COBRA rights,
at the level in effect for each of them on the date of the Participant’s
termination of employment.
d. Outplacement services for 3 months following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.
3. Eligible Employees in Grades 22 through 24:
a. Three weeks of the Participant’s Regular Earnings times the Participant’s
Years of Continuous Service, with a maximum of 26 weeks of Regular Earnings and
a minimum of 9 weeks of Regular Earnings.
b. A pro-rated annual bonus for the fiscal year in which the Participant’s
employment terminates (the “Pro Rata Bonus”). The Pro Rata Bonus shall equal the
product of (A) the Participant’s bonus for the year in which the Separation from
Service occurs (based on target achievement) under the annual cash incentive
plan in which the Participant participates immediately prior to the
Participant’s Separation from Service, multiplied by (B) a fraction, the
numerator of which is that number of days Participant was employed by the
Company during the year of termination and the denominator of which is the total
number of days in such fiscal year. The Company shall pay the Pro Rata Bonus to
the Participant as soon as administratively practicable after the Separation
from Service and in all events within sixty (60) days thereafter.
c. For Participants other than those in the International Program for whom this
subsection shall not apply, a lump sum cash payment (the “Lump Sum Health Care
Payment”) in the dollar amount determined by multiplying (A) the number of
months (rounded up to the next whole month) in the applicable severance pay
period determined for the Participant in accordance with Paragraph B.3.a above
by (B) the monthly cost that would be payable by the Participant, as measured as
of the date of his or her termination of employment, to obtain continued medical
care coverage for the Participant and his or her spouse and eligible dependents
under the Company’s employee group health plan, pursuant to their
        30

--------------------------------------------------------------------------------



COBRA rights, at the level in effect for each of them on the date of the
Participant’s termination of employment.
d. Outplacement services for 1 week following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.
C. Non Change in Control Severance Pay Benefit Without Six Months of Continuous
Service.
For Eligible Employees in Grades 22 through 34 who have not completed six or
more months of Continuous Service but are eligible for a severance benefit under
Section IV(a)(i), if the Severance Pay Benefit becomes payable in connection
with a Separation from Service occurring at any time other than within the
Change Control Period (as defined in paragraph A of this Appendix D), then the
Severance Pay Benefit shall be:
1. 4 weeks of the Participant’s Regular Earnings.
2. A pro-rated annual bonus for the fiscal year in which the Participant’s
employment terminates (the “Pro Rata Bonus”). The Pro Rata Bonus shall equal the
product of (A) the Participant’s bonus for the year in which the Separation from
Service occurs (based on target achievement) under the annual cash incentive
plan in which the Participant participates immediately prior to the
Participant’s Separation from Service, multiplied by (B) a fraction, the
numerator of which is that number of days Participant was employed by the
Company during the year of termination and the denominator of which is the total
number of days in such fiscal year. The Company shall pay the Pro Rata Bonus to
the Participant as soon as administratively practicable after the Separation
from Service and in all events within sixty (60) days thereafter.
3. For Participants other than those in the International Program for whom this
subsection shall not apply, a lump sum cash payment (the “Lump Sum Health Care
Payment”) in the amount equal to one (1) times the monthly cost that would be
payable by the Participant, as measured as of the date of his or her termination
of employment, to obtain continued medical care coverage for the Participant and
his or her spouse and eligible dependents under the Company’s employee group
health plan, pursuant to their COBRA rights, at the level in effect for each of
them on the date of the Participant’s termination of employment.
4. Outplacement services for 1 week following the date of Separation from
Service, or if greater, for the minimum period permitted under any contract
between the Company and its designated outplacement services provider.


        31


--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page









I.INTRODUCTION
1
II.COMMENCEMENT OF PARTICIPATION
1
III.TERMINATION OF PARTICIPATION
1
IV.SEVERANCE PAY BENEFIT
2
V.TIME AND FORM OF SEVERANCE PAY BENEFIT
4
VI.DEATH OF A PARTICIPANT
6
VII.AMENDMENT AND TERMINATION
6
VIII.NON-ALIENATION OF BENEFITS
8
IX.SUCCESSORS AND ASSIGNS
8
X.LEGAL CONSTRUCTION
8
XI.ADMINISTRATION AND OPERATION OF THE PLAN
8
XII.CLAIMS, INQUIRIES AND APPEALS
9
XIII.BASIS OF PAYMENTS TO AND FROM PLAN
11
XIV.OTHER PLAN INFORMATION
11
XV.STATEMENT OF ERISA RIGHTS
11
XVI.AVAILABILITY OF PLAN DOCUMENTS FOR EXAMINATION
12
XVII.INTERNATIONAL PROGRAM SUB-PLANS
12
XVIII.DEFINITIONS
13
XIX.EXECUTION
17
APPENDIX AExecutive Chairman and Chief Executive Officer Severance Benefits
18
APPENDIX BExecutive Vice President, Senior Vice President and Other Executive
Officers (Not Covered by Appendix A) Severance Benefits
21
APPENDIX CVice President and Kite Vice President Benefits
24
APPENDIX DSeverance Benefits for Eligible Employees other than Executive
Chairman, Chief Executive Officer, Executive Vice President, Senior Vice
President, and Vice President
27



        